Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  a method for charging a nonaqueous electrolyte secondary battery include a negative electrode that contains a carbon material and a Si-containing compound as a negative electrode active material, the method comiprising the steps of charg a first capacity Qis af a first constant current value Ths, the first capacity Q is inchiding a capacity range in which the ratio dQsi/dQ of the amount of change in capacity Qsi of the
Si-containing compound relative to the amount of change in battery capacity Q is more than or equal to a predetermined threshold value, as a first charging step: charging a second capacity at a second constant current vale more than the first constant current value in a second charging step after the first charging step is complete; acquiring at least one of the ratio dV/dQ of the amount of change in open-circuit voltage relative to the amount of change in battery capacity Q and dQsi/dQ, as a detection step: and changing at least one of the timing of switching between the first charging step and the
second charging step and the first constant current value la on the basis of a change in time of dV/dQ or dQsi/dQ, as a changing step in combination with the remaining limitations of independent claims.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859